        Case 4:19-cr-00110-BSM Document 39 Filed 03/17/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

UNITED STATES OF AMERICA                                                   PLAINTIFF

v.                         CASE NO. 4:19-CR-00110-01 BSM

JOSHUA WAYNE HATLEY                                                      DEFENDANT

                                       ORDER

      The trial scheduled for May 3, 2021 is continued to August 16, 2021 at 9:30 a.m. in

Little Rock Courtroom #2D, pursuant to Administrative Order Eleven, which suspends all

criminal trials scheduled through May 21, 2021, in an effort to control the spread of

coronavirus. The delay occasioned by this continuance is excluded under the Speedy Trial

Act, 18 U.S.C. §3161(h)(7)(A) & (B).

      IT IS SO ORDERED this 17 day of March, 2021.



                                               UNITED STATES DISTRICT JUDGE
